Citation Nr: 0111024	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  94-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	J. Mitchell Lanier, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant has been determined to have had honorable 
active service from January 18, 1971 to January 18, 1974, and 
to have served under other than honorable conditions from May 
2, 1974 to January 12, 1976.  

This matter arose as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In April 1993, the RO denied the 
veteran's application to reopen a previously and finally 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The veteran appealed the determination 
to the Board of Veterans' Appeals (Board).  In March 1996, 
the Board found that new and material evidence had been 
received to reopen the claim and remanded the matter to the 
RO for additional development and adjudication of the claim 
on a de novo basis.  

Following the requested development, the RO in September 1996 
denied the veteran's claim on the merits, finding that the 
veteran was not insane at the time that he was absent without 
leave (AWOL).  In a decision dated in June 1997, the Board 
found that there was no competent medical evidence to show 
that the veteran was insane at the time of his AWOL offenses 
in service or that his currently demonstrated paranoid 
schizophrenia was attributable to service.  The Board 
therefore concluded that a well-grounded claim of entitlement 
to service connection for a psychiatric disorder had not been 
presented.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court).  In 
a decision dated in June 2000, a panel of the Court noted 
that a disability claim that was previously the subject of a 
final denial based on the character of the claimant's 
discharge is subject to reopening under 38 U.S.C. § 5108, 
citing D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 
2000), vacating 12 Vet. App. 264 (1999).  The Court therefore 
held that the Board did not err when it addressed the 
appellant's claim as an attempt to reopen and deemed the 
claim reopened based on the presentation of new and material 
evidence in the form of hearing testimony and the 1993 report 
of a private physician.  The Court regarded the matter as 
encompassing two issues:  the appellant's basic eligibility 
for VA benefits based on whether he was insane at the time of 
the offenses that led to his other than honorable discharge, 
and his entitlement to service connection for a psychiatric 
disorder.  

The Court found that the Board impermissibly analyzed the 
weight and credibility of the medical evidence at the 
threshold stage of determining whether the veteran's claims 
were well grounded.  Accordingly, the Court vacated the 
Board's decision and remanded the case to the Board for 
consideration of whether the appellant is entitled to 
veteran's status for his second period of service by reason 
of insanity at the time that he committed the offenses that 
led to his other than honorable discharge and whether he is 
entitled to service connection for a chronic psychiatric 
disorder.  Copies of the Court's decision and the briefs of 
the parties have been placed in the claims file.  

In September 2000, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded later the same 
month, enclosing his authorization to represent the appellant 
before VA.  He did not submit additional evidence or 
argument.  The matter is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant was discharged from his second period of 
service because he had committed a number of violations of 
military law, to include having been absent without leave 
(AWOL) on two separate occasions for a total of 13 days, 
disobeying a lawful order on two occasions, and failing to go 
at the time prescribed to his appointed place of duty; for VA 
purposes, these offenses were willful and persistent 
misconduct and were not considered to have been minor 
offenses.  

3.  The appellant has been diagnosed with paranoid 
schizophrenia and schizoaffective disorder.  His psychiatric 
disorder had its onset in September 1975, a month before he 
was seen at a service clinic for complaints of insomnia of 
four weeks' duration, anxiety, and a feeling of jitteriness 
and was placed on psychotropic medication.  

4.  It is probable that the appellant was insane for VA 
purposes when he absented himself without leave on two 
occasions in November 1975.  


CONCLUSIONS OF LAW

1.  The appellant's other than honorable discharge is not a 
bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 
1131, 5303(b) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.12, 3.354 (2000).  

2.  A psychiatric disorder was incurred in service.  
38 U.S.C.A. § 1131 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A report of medical history elicited in conjunction with the 
appellant's entrance examination in January 1971 reflects a 
history of head injury.  The examiner noted that the veteran 
had had a concussion on two occasions without sequelae.  It 
was further noted that he was dizzy only occasionally that 
this was not considered disqualifying (NCD).  The service 
medical records are negative for complaints or findings of 
any psychiatric disorder during the appellant's first period 
of service.  

However, a report of medical history in conjunction with the 
appellant's entrance examination for his second period of 
active duty in April 1974 indicates that the veteran was 
treated for nerves at the age of 10 but that this was not 
considered disqualifying.  Clinical examination at that time 
was negative for any psychiatric abnormality.  

The service medical records shows that the appellant was seen 
on October 8, 1975, for complaints of insomnia of four weeks' 
duration.  He also complained that he was nervous during the 
days and feeling jittery.  Anxiety was diagnosed, and he was 
treated with Tranxene, a psychotropic medication.  His 
separation examination, conducted on December 30, 1975, 
indicated that the appellant had no complaints and was 
feeling well.  A physical examination and mental status 
examination were both within normal limits.  The psychiatric 
examiner was of the opinion that no significant mental 
illness was present and that the appellant was mentally 
responsible, able to distinguish right from wrong, able to 
adhere to the right, and had the mental capacity to 
understand and participate in discharge board proceedings.  

The record reveals that on December 8, 1975, the appellant 
was charged with having been AWOL from his unit from November 
19 to 24, 1975, and from November 26 to December 4, 1975.  
The record further shows that the appellant had previously 
received nonjudicial punishment in September 1974 and 
September 1975 for failing on each occasion to obey a lawful 
order.  On October 15, 1975, he received nonjudicial 
punishment for failing to go at the time prescribed to his 
appointed place of duty on or about October 9, 1975.  

In a statement dated December 10, 1975, the appellant's First 
Sergeant reported that the appellant was transferred to his 
unit on November 12, 1975, as a rehabilitative transfer and 
that he was counseled that he was getting a fresh start, 
which the appellant had indicated that he understood.  He 
further related that at a formation on November 19, 1975, the 
appellant was reported AWOL from the unit; the First Sergeant 
was called on November 24, 1975, by a manager at a trailer 
park who informed him that the appellant, who was living with 
his dependents, was causing trouble.  The Military Police 
subsequently brought the appellant back under military 
control when the AWOL charges were read to him; however, the 
appellant again was AWOL on November 26, 1975, until he 
turned himself in on December 4, 1975.  

On December 15, 1975, the appellant requested discharge under 
Army Regulation 635-200, Chapter 10, in lieu of his pending 
court-martial charges.  By submitting this request, the 
appellant acknowledged that he was guilty of the charges or 
lesser included offenses against him.  He further 
acknowledged that he had consulted with counsel, who had 
fully advised him of the elements of the offenses charged, 
any relevant lesser included offenses, the facts which had to 
be established to sustain a finding of guilty, the possible 
defenses which appeared to be available, and the maximum 
permissible punishment if found guilty.  The appellant also 
acknowledged that if his request was accepted, he could be 
discharged under other than honorable conditions and 
furnished an Undesirable Discharge Certificate and that he 
would be deprived of many or all of his Army and VA benefits 
if issued such a discharge.  

In an attached statement, the appellant acknowledged that he 
had committed a serious offense by having gone AWOL and that 
there was no excuse for what he had done.  However, he 
related that during the past months, he had had severe family 
problems that had been keeping him from maintaining the 
highest Army standards.  

In a December 16, 1975, memorandum, the appellant's commander 
reported that the appellant had been assigned to the unit for 
the purpose of rehabilitation but that since that time, he 
had accumulated 13 days of AWOL and had been counseled on 
several occasions regarding his attitude, conduct, 
appearance, and disrespect toward his superiors, to include 
disobedience of orders.  Due to the seriousness of the 
offense, and because further rehabilitative measures were 
considered to be of no avail, he recommended approval of the 
appellant's discharge.  

In a December 30, 1975, memorandum, the appellant's Brigade 
Commander recommended approval of the appellant's discharge 
and indicated that an Undesirable Discharge Certificate be 
issued based on the three Company Grade Article 15's during 
his current term of enlistment and the current charges of 
AWOL for a total of 13 days.  The appellant's discharge in 
lieu of trial by court-martial was approved on January 7, 
1976.  

Following the appellant's separation from service, a VA 
administrative decision, dated in November 1976, determined 
that he was entitled to VA benefits for his first period of 
service.  It was further determined, however, that he was 
barred from VA benefits for his second period of service, 
except for health care under chapter 17 of title 38 of the 
United States Code.  

The appellant was hospitalized at a VA facility in April 1977 
with a history of having had numerous financial difficulties 
since his discharge from service; he was also separated from 
his wife and daughter.  He had been living at home with his 
parents, where he had had numerous outbursts of anger for 
which his father had had him jailed three or four times 
during the previous several months.  Acute undifferentiated 
schizophrenia was diagnosed.  

The appellant was hospitalized by VA from January to March 
1978 at his father's request because the appellant was 
withdrawn, uncooperative, and largely mute around the family.  
His father reported that the appellant had been talking to 
himself, threatening family members, refusing to eat, having 
sleeping difficulties and had been gradually withdrawing from 
interaction with family members.  The appellant reported that 
he had recently heard monkeys in his backyard or woods and 
reported a history of having seen Satan several years 
previously.  Chronic undifferentiated schizophrenia was 
diagnosed.  At the time of his discharge from the hospital, 
the appellant felt that he had gotten control of all his 
problems, denied the existence of any remaining problems, and 
was quite content upon discharge.  

The appellant was hospitalized at a state hospital from July 
to September 1978 because he was paranoid, delusional, 
hostile, and belligerent.  The appellant related at least two 
instances of hallucinations.  In December 1975, he had seen a 
"big 7 foot tall shadow with red eyes and it was the devil.  
He came toward me but then I said, 'Me and Jesus have more 
power than you.'"  He also had thought that some stars were 
UFO's and he had started to speak to them.  The final 
diagnosis was paranoid schizophrenia.  

In a letter to a state disability determination division 
dated in January 1979, W. H. Braverman, M.D., a private 
psychiatrist, stated that the appellant had a psychiatric 
history dating back three or four years.  He reported that 
the appellant had related having many difficulties in service 
of a behavioral nature and had had difficulty getting along 
in the military.  The appellant was finally given an 
administrative discharge approximately three years earlier, 
which was when his psychiatric difficulties had become worse 
and he had begun to be hospitalized.  The diagnostic 
impression was chronic paranoid schizophrenia.  The 
psychiatrist was of the opinion that the appellant was 
suffering from an extremely severe psychiatric illness, that 
he was definitely disabled currently, and that he probably 
had been so for the previous three years.  

In a letter to the same division dated in March 1980, P. 
Richard Gunter, M.D., a board certified psychiatrist, 
reported that the appellant related his psychiatric history 
in a very poor manner.  In fact, the appellant was considered 
a poor historian.  The appellant could not elaborate on 
exactly when his psychiatric difficulties began but stated 
that when he was in the Army, he once went AWOL because he 
had had a vision that his daughter was being "placed out on 
the street."  The diagnostic impression was chronic paranoid 
schizophrenia.  

In January 1979, the Social Security Administration found 
that the appellant's diagnosed paranoid schizophrenia had 
rendered him disabled, effective from July 13, 1978, which 
was the date of his admission to a VA hospital.  

The appellant was privately hospitalized in May and June 
1991, when he related a 15-year psychiatric history that 
included diagnoses of paranoid schizophrenia and bipolar 
affective disorder.  He further reported that he had been 
followed by the Dorchester Mental Health Center since 1978 
and that his first hospitalization was at a VA facility in 
1976, when he was diagnosed with paranoid schizophrenia.  The 
appellant reported that he had felt a little paranoid during 
the last year of his second enlistment.  It was reported that 
he had a history of multiple knife wounds and lacerations 
secondary to violent fights in the late 1960's and early 
1970's.  He also reported a history of episodic drug abuse in 
his teenage and Army years.  He said that he used speed, LSD, 
PCP, cocaine, and marijuana and that he used drugs 
intravenously on two occasions in the early 1970's and had 
shared needles.  He gave a history of alcohol abuse five to 
10 years previously, consisting of 18 beers a day.  He also 
had a 20-year smoking history and indicated that he was now 
smoking less than a pack a day.  The diagnosis was chronic 
paranoid schizophrenia.  

The appellant was again privately hospitalized in January and 
February 1992.  On a psychiatric evaluation on admission, it 
was reported that following his first period of active duty, 
he rejoined the Army "and apparently had his first psychotic 
episode while he was in the Army.  He went AWOL and 
subsequently received a dishonorable discharge from the 
Army."  The diagnosis on discharge from the hospital was 
chronic paranoid schizophrenia.  

In a March 1993 letter, Raul Paez, M.D., reported that the 
symptoms with which the appellant presented during the period 
preceding his discharge from service (anxiety, poor social 
functioning, deterioration of appearance) were consistent 
with the cluster of symptoms associated with the onset of 
schizophrenia.  Dr. Paez was of the opinion that the 
appellant's symptoms prior to his discharge from service 
were, in fact, the onset of the illness with which he was 
diagnosed in April 1977.  

The appellant testified at a personal hearing at the RO in 
October 1993 that he had had a couple of Article 15's in his 
first period of service but that, otherwise, he was 
considered a fairly good soldier.  He did not recall 
receiving psychiatric treatment prior to his discharge from 
service, but he acknowledged that had opted for a discharge 
rather that a court-martial.  The appellant also did not 
remember whether the consequences of his discharge were 
explained or why he had gotten into trouble, although he 
testified that he had gone on sick call for insomnia.  The 
appellant did not indicate that he received any psychiatric 
treatment between January 1976 and March 1977, although he 
had been receiving Social Security benefits since 1978 for 
paranoid schizophrenia.  

The appellant also testified that his father had tricked him 
into seeking treatment 14 months after service, and when he 
had first gone to the VA hospital, he had thought that his 
mother's pottery and pillows were "stuff in the fire" and 
demons.  Reportedly, he had seen a shadow seven feet tall 
with red eyes throwing red dots at him and he had thought 
that this shadow was the devil.  He said that he became 
violent and beat up his dad, killed the dog, and shot up all 
the turtles in the pond.  The appellant did not remember 
having had hallucinations prior to service; however, he began 
having trouble sleeping in service after his wife left him.  
He stated that he had been transferred to another company, 
where he had worked in the motor pool and where he had gotten 
paranoid and had left.  He added that he had had a good 
marriage in his first period of service.  He said that he 
drove a truck in his second period of service and that 11/2 
years later, things started falling apart.  

In a June 1996 VA examination, the appellant reported a 
history of treatment for schizophrenia, with his first 
hospitalization having been at a VA hospital in 1977.  The 
examiner stated that the appellant's first psychiatric 
symptoms appeared in October 1975 and were documented in the 
claims file.  These symptoms included insomnia for four 
weeks, anxiety during the daytime, and a feeling of 
jitteriness.  He also noted that the appellant was placed on 
"psychoactive" medication in October 1975 and that since 
then, he had been admitted to hospitals on numerous 
occasions.  His symptoms at the time of these admissions 
included delusional activity, paranoia, hostility and 
aggressiveness.  The examiner said that the appellant was 
divorced in 1976 secondary to paranoia and aggressiveness.  
(The record shows that the appellant's divorce was final in 
April 1977.)  The examiner also said that the appellant had a 
very difficult time relaxing due to constant paranoia that 
had been present since 1975.  

The appellant also related a history of not sleeping, 
starting in September 1975.  He reported that he would worry 
all day secondary to thoughts "invading my head" and 
"telling me to hurt those around me."  He further reported 
that he was very scared about these thoughts and had gone to 
the doctor due to the insomnia and nervousness; however, he 
did not tell the doctor for fear that he would find the 
appellant's feelings to have been very unusual.  The 
appellant stated that he was thinking at this time that 
others were following him all the time and that he had 
special powers to detect others when no one else could see 
them.  He reported that this began while he was involved in 
the motor pool and had led him to go AWOL the first time.  He 
stated that he had gone AWOL the first time because he was 
afraid that he would hurt others or that they would hurt him.  
He said that he went AWOL a second time after his wife had 
left him secondary to his unusual behavior.  The appellant 
also reported that he had been addicted to alcohol and 
illegal drugs, including heroin, LSD, speed, marijuana, and 
PCP.  He reported using these drugs from the age of 17 to 29.  
(The appellant was born in September 1953.)  

On mental status examination, the examiner noted that the 
appellant's content of thought was remarkable for auditory 
and visual hallucinations, thought insertion, withdrawal and 
broadcasting, paranoid delusions, and a history of command 
hallucinations toward himself and others, in addition to a 
history of suicidal and homicidal thoughts.  Currently, he 
was having no command auditory hallucinations or suicidal or 
homicidal thoughts.  The appellant reported that he had 
experienced these psychotic symptoms nearly every day since 
1975.  

The examiner was of the opinion that the appellant was 
suffering from schizoaffective disorder, bipolar type, that 
had begun with an initial break in September 1975, as 
evidenced by the appellant's report of paranoia, thought 
insertion, and auditory hallucinations with command thoughts 
and voices to hurt himself and others that led to nervousness 
and insomnia, which had led him to see a doctor in October 
1975.  The examiner further believed that it was very 
consistent with an initial break of schizophrenia, and was 
not unusual, that he would not tell the doctor of the 
strange, unusual thoughts that he was having secondary to his 
fear that the doctor would think that he would be unfit for 
duty; this was a common reaction for people with this amount 
of paranoia, the examiner said.  

Therefore, the examiner was of the opinion that the 
appellant's illness had begun in 1975 while in service.  The 
examiner also noted that his initial tour of duty from 1971 
to 1974 went well, with the appellant having received an 
honorable discharge.  The examiner believed that it was 
unlikely that this three year period would not have shown 
symptoms such as the appellant described "in 1976" that led 
to his having been AWOL twice.  It was unlikely that a person 
who had served for three years without problems would 
suddenly go AWOL without reason.  The reason, in the 
examiner's opinion, was clearly schizophrenia manifesting 
itself with extreme paranoia and extreme thought disorder 
symptomatology.  

Finally, the examiner concluded that he believed that the 
appellant's symptoms had been present continuously since 
October 1975 and should be seen as a continuum with the same 
diagnosis.  In other words, the examiner said, the 
appellant's current illness was the same condition that was 
present in 1975 and that in 1996 only different nomenclature 
was used.  The examiner reported that the criteria for 
schizophrenia was met as follows:  The appellant had 
experienced delusions, hallucinations and inappropriate 
affect since 1975; he also had experienced thought insertion, 
broadcasting and withdrawal, and ideas of reference since 
1975.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The threshold determination in this matter is whether the 
appellant is a "veteran" who is eligible for VA benefits 
for any condition incurred during his second period of 
military service.  38 U.S.C. § 101(2); see Holmes v. Brown, 
10 Vet. App. 38, 40 (1997).  The term "veteran" is defined 
in section 101(2) as someone who has served "in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than 
dishonorable."  Under 38 C.F.R. § 3.12(d)(4), a discharge 
under other than honorable conditions for willful and 
persistent misconduct will render a claimant ineligible for 
veterans' benefits.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  

The appellant does not dispute VA's conclusion that the acts 
that led to his accepting an other than honorable discharge 
in lieu of court-martial proceedings are, on their face, the 
type of acts that constitute "willful and persistent 
misconduct."  However, pursuant to 38 U.S.C.A. § 5303(b) and 
its implementing regulation, 38 C.F.R. § 3.354(b), a service 
member who is insane at the time of the acts that led to an 
other than honorable discharge retains eligibility for 
veterans benefits.  

The appellant principally contends that the record shows that 
he was insane at the time of the acts that led to his other 
than honorable discharge and should thus retain his 
eligibility for benefits, including service connection, 
because the symptoms and behavior manifested during service 
were the early manifestations of his current psychiatric 
disorder.  See Zang v. Brown, 8 Vet. App. 246, 252-54 (1995) 
(existence of insanity, as defined in 38 C.F.R. § 3.354(a), 
at time of commission of act, negates intent so as to 
preclude act from constituting willful misconduct under 
38 C.F.R. § 3.1(n)).  

Section 3.354(a) provides as follows:  

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  

The Court noted that the definition of insanity in section 
3.354(a) is broad but that mental illness is not identical to 
"insanity" and that there need be no causal connection 
between the insanity and the misconduct.  See Zang.  The acts 
leading to the discharge and the insanity must, however, be 
concurrent.  Id.; Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  The Court also noted that the determination whether 
insanity existed at the relevant time is factual and that the 
Court would not overturn a factual determination of the Board 
if there was a plausible basis in the record to support it.  

The record shows that the appellant was seen for psychiatric 
complaints in early October 1975 and was diagnosed with 
anxiety and treated with psychotropic medication.  The 
primary offenses for which he was given an other than 
honorable discharge in lieu of trial by court-martial were 
committed thereafter.  The record further shows that VA 
diagnosed him with schizophrenia little more than 15 months 
following separation from his second period of active duty.  
When hospitalized by VA from July to September 1978, the 
appellant reported an instance of an apparent visual 
hallucination in December 1975, and the final diagnosis was 
paranoid schizophrenia.  As early as January 1979, Dr. 
Braverman indicated that the appellant had a psychiatric 
history dating back three or four years, that he had been 
discharged about three years previously, when his psychiatric 
difficulties had grown worse, that he had a diagnosis of 
chronic paranoid schizophrenia, and that he was currently 
disabled from his extremely severe psychiatric illness and 
had probably been so for the previous three years.  When 
evaluated by another psychiatrist in March 1980, the 
appellant was considered a poor historian.  It was then that 
he claimed that he once went AWOL because he had a vision 
that his daughter was being "placed out on the street."  
Chronic paranoid schizophrenia was again diagnosed.  

The very nature of his psychiatric illness, schizophrenia, 
undoubtedly renders the appellant a questionable historian.  
However, there is objective evidence of psychiatric illness 
in service, diagnoses of schizophrenia not unusually long 
following separation from service, and at least three medical 
opinions tracing the onset of his schizophrenia to symptoms 
manifested during his second period of active duty.  Of 
particular relevance to the current inquiry is the opinion 
rendered by the VA examiner in June 1996.  As the Court 
noted, the examiner clearly predicated his opinion on more 
than merely the history elicited from the appellant.  The 
examiner referred to numerous documents, including the 
service medical records and reports of hospitalization 
following service.  The examiner opined that the appellant 
had a schizoaffective disorder, bipolar type, that began with 
an initial break in September 1975 and that was chronic and 
continuous since then.  The examiner found that the symptoms 
of schizophrenia had been present continuously since October 
1975.  The examiner indicated that the appellant's going AWOL 
was an early manifestation of his schizophrenia.  

Although a mental status examination in December 1975 
indicated that the appellant was not then insane for VA 
purposes, the examiner stated in June 1996 that it was very 
consistent with the initial break of schizophrenia, and was 
not unusual, that he would not tell the doctor of the 
strange, unusual thoughts that he was having secondary to the 
fear that the doctor would think he was unfit for duty.  The 
examiner stated that "[t]his is a common reaction that 
people with this amount of paranoia and thought disorder 
would have."  

What is dispositive here is that the VA examiner has found 
that the appellant's AWOL offenses represented a symptom of 
his already present schizophrenia.  This is a psychotic 
disorder that clearly affected the appellant's ability to 
rationally consider his alternatives and led him to depart 
from his normal routine.  The examiner specifically noted 
that the appellant was able to complete his first period of 
active duty without psychiatric impairment.  The appellant's 
failure to go at the time prescribed to his appointed place 
of duty, and his more serious AWOL offenses, were committed 
after the appellant was afflicted with symptoms of 
schizophrenia, according to the VA examiner.  In effect, the 
appellant seems to have exhibited "a more or less prolonged 
deviation from his normal method of behavior" due to his 
psychiatric illness.  38 C.F.R. § 3.354(a).  As the appellant 
was insane for VA purposes when he committed the offenses 
that led to his other than honorable discharge, his discharge 
for his second period of active duty is not a bar to 
eligibility for VA compensation benefits.  38 U.S.C.A. § 
5303(b).  

The record contains competent medical opinions relating the 
appellant's currently diagnosed psychiatric disorder to 
symptoms of psychiatric illness initially manifested during 
his second period of active duty.  The Board therefore 
concludes that the evidence of record warrants a grant of 
service connection for psychiatric disability acquired during 
the appellant's second period of active military service.  


ORDER

Service connection for a psychiatric disorder is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


